DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-3, 6 and 8, in the reply filed on 6/29/2022 is acknowledged.

Claims 9, 11-13, 15-19, 22 and 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/2022.

Information Disclosure Statement
The information disclosure statements dated 9/16/2019; 2/11/2021; 6/28/2021 and 12/9/2021 have been considered and made of record.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motor of claim 1; the motor that adjust height of claim 6;  and the heating element of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate both the “reactor” and an element located under the reactor in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al.(WO 2006/030226) in view of Tinetti et al.(US 2012/0311922), Dickinson et al.(NACE Corrosion), Torres (US 4,309,899) and Yadav (WO 2019/035145).
With respect to claim 1, the reference of Butler et al. discloses an apparatus to simulate oil field chemical performance in crude oil pipeline conditions (abstract; page 2, lines 10-25; page 9, lines 1-9; and page 10, lines 20-22), the apparatus comprising: a reactor to simulate a crude oil pipeline (page 9, lines 24-26 and page 10, lines 20-22) and including a crude oil phase (claim 2), the reactor comprising an agitator to control a flow in the reactor in response to a motor that drives an agitation rate of the agitator (page 10, lines 14-23 with the motor being the magnetic force generator); a crude oil inlet to supply crude oil to the reactor for the crude oil  phase (page 10, lines 7-9); a control circuit configured by logic or code to: control a proportion of the crude oil supplied to the reactor by the crude oil inlet (page 10, lines 7-9, wherein "robotic" implies the inclusion of a control circuit), and control the motor to drive a desired agitation rate of the agitator (page 8, lines 1-9, wherein "other operating conditions" is further specified as "under "flow" conditions and "by process control" implies the inclusion of a control circuit); an oil field chemical inlet to supply oil field chemical to the reactor (page 6, lines 19-24, page 9, lines 1-3, and page 10, lines 7-9, wherein the inlet is part of the robotic liquid sample preparation); a sample outlet to sample the test liquid of the reactor (page 10, lines 24-27); and a plurality of coupon holders each configured to hold a corrosion coupon at a bottom of the reactor during a simulation, and permit removing and replacing of the corrosion coupon during the simulation (page 10, lines 1-3 and 10-13: "indentation for receiving a 1" long by 1 /16" diameter metal corrosion coupon").
Claim 1 differs by reciting that i) the device is used with a biocide; ii) the reactor simulates a two-phase crude oil pipeline and includes a crude oil phase above a water phase; iii) the apparatus further comprises a water inlet to supply water to the reactor for the water phase; iv) the control circuit is configured to control a proportion of the water to the crude oil supplied to the reactor by the crude oil inlet and the water inlet; v) the sample outlet is a water sample outlet to sample the water phase of the reactor; vi) a ball valve for each coupon holder, the ball valve being configured to seal the reactor during the removal and replacement of the corrosion coupon; and vii) a height-adjustable dip tube to obtain a mixed sample of the crude oil phase and the water phase of the reactor at an interphase region of the crude oil phase and the water phase in the reactor.
With respect to differences i)-v) which are drawn to assessing the performance of a biocide in crude oil pipeline conditions and involve adapting the apparatus for investigating microbiologically influenced corrosion.
The reference of Tinetti et al. discloses a testing system for the efficacy of biocidal agents in reducing microbiologically induced corrosion in crude oil pipelines by testing compositions comprising of fuel, water and a biocide ([0001] and [0121 ]-[0123]). Since the presence of water in hydrocarbon compositions can lead to microbiologically induced corrosion in pipelines ([0003]-[0006]), it is, hence, necessary for testing the efficacy of a biocidal agent in the reduction of microbiologically induced corrosion in crude oil pipelines.
The reference of Dickinson et al. discloses an apparatus to simulate oil field chemical performance in crude oil storage and transfer conditions (abstract), the apparatus comprising: a reactor to simulate a two-phase crude oil storage and transfer facility and including a crude oil phase above a water phase (figure 1 ), the reactor comprising an agitator to control a flow of the water phase in the reactor in response to a motor that drives an agitation rate of the agitator ("Rotating Plate with Biofilm coupons" in Figure 1; and ""Within the tank, a teflon disk and integral magnetic stir bar was used to hold six UNS G10180 steel coupons. The storage tank assembly was positioned on a magnetic stirrer and the disk was rotated at 250 rpm for four hours daily, providing intermittent mixing to simulate mixing during filling and discharge of operating storage tanks." in section entitled "Tank Reactor Setup and Operation"); the reactor containing a crude oil, water and a biocide (Figure 1 and section entitled "Experimental Setup and Operation"); a control circuit configured by logic or code to control the motor to drive a desired agitation rate of the agitator (implicit feature to control the magnetic stirrer of section entitled "Tank Reactor Setup and Operation"); a water sample outlet to sample the water phase of the reactor ("Mid-point Isolation Valve" in Figure 1; and "3-way valves to an MRD that served as the dead-leg" in section entitled "Robbins Device Flowline Setup and Operation"); and a plurality of coupon holders each configured to hold a corrosion coupon at a bottom of the agitated water phase of the reactor during a simulation, and permit removing and replacing of the corrosion coupon during the simulation ("Rotating Plate with Biofilm coupons" in Figure 1; and ""Within the tank, a teflon disk and integral magnetic stir bar was used to hold six UNS G10180 steel coupons." in section entitled "Tank Reactor Setup and Operation").
The primary reference of Butler et al. being already adapted to preparing and testing mixtures (page 9, lines 10-17and page 10, lines 7-9) and in view of Tinetti et al. and Dickinson et al., it would have been obvious to one of ordinary skill in the art using routine design procedures to combine features i)-v) set out in claim 1, in order to solve the corresponding problem posed of adapting the apparatus of Butler et al. for investigating microbiologically influenced corrosion.
With respect to difference vi), the reference of Torres discloses a ball valve system to retrieve and replace the coupon on a coupon holder from a housing (from column 14, line 32 to column 15, line 18).
In view of the disclosure of Torres, it would have been obvious to one of ordinary skill in the art to provide the system of the modified primary reference with a coupon holder as disclosed by the reference of Torres for the known and expected result of facilitating the removal/replacement of a test coupon while minimizing the exposure of the test environment with the surrounding atmosphere.
With respect to difference vii), the reference of Yadav discloses that it is known in the art to provide a multiphase reactor (Fig. 1) with an adjustable dip tube (adjustable sample tube)(page 10, line 2).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one having ordinary skill in the art to provide the system of the modified primary reference with an adjustable sample tube for the known and expected result of providing an art recognized means for sample fluid from different levels within the reactor device.
With respect to claim 2, the reference of Butler et al. discloses that it is known to employ a plurality of reaction or test zones (page 9, lines 24-27).  In view of this teaching it would have been obvious to employ a plurality of reaction chambers in the system of the modified primary reference for the known and expected result of providing a plurality of different simultaneous reaction conditions.  Note the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04,VI.,B.).
With respect to claim 3, the reference of Yadav discloses that the use of metering valves (4, 5, 6) and pumps (21, 22, 23) are known in the art for controlling the flow of different phases into a multiphase reactor device.  In view of this teaching, it would have been well within the purview of one having ordinary skill in the art to employ pumps and valves to control the flow of the water and oil into the reaction chamber as required of the system of the modified primary reference.  Automation of the flow is not a patentable distinction since one of ordinary skill would know that automation of a manual activity is well within the purview of one having ordinary skill in the art.
With respect to claim 6, the reference of Yadav discloses that the height of the agitators can be adjusted (page 9, lines 25-27).  As a result, it would have been obvious to one of ordinary skill in the art to adjust the height of the agitator in the system of the modified primary reference for the known and expected result of providing a means recognized in the art for adjusting the agitation within the reaction chamber based on the levels of the phases provided within the chamber.  Automation of the adjustment height is not a patentable distinction and would have been clearly within the purview of one having ordinary skill in the art.  In the absence of further positively recited structure, the chambers encompassed by the combination of the references as discussed above with respect to claim 1 would include a reactor chamber which is considered to meet the structure of “a bucket”.
With respect to claim 8, the use of heating elements, temperature sensors and controllers (page 9, line 8 and line 25) are all well within the purview of one having ordinary skill in the art as evidenced by the reference of Yadav.  It would have been obvious to one of ordinary skill in the art to provide the claimed temperature control components with respect to the system of the modified primary reference for the known and expected result of providing precise temperature control of the reaction conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference of Alanazi et al.(US 2021/0018425) is cited as prior art which pertains to a system for corrosion simulation and assessment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB